                       Case 14-22711-jra                  Doc 51          Filed 12/13/18             Page 1 of 1

B 2100A (Form 2100A) (12/15)

                         UNITED STATES BANKRUPTCY COURT
                                             NORTHERN District Of INDIANA

In re: CHAD FRANKLIN ROSS                                                                       Case No. 14-22711

                    TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

                                                                                U.S. BANK NATIONAL ASSOCIATION, NOT IN
   US Bank Trust National Association as trustee of the
                                                                                ITS INDIVIDUAL CAPACITY BUT SOLELY AS
                 Chalet Series III Trust
                                                                                  TRUSTEE NRZ PASS-THROUGH TRUST X


        Name of Transferee                                                                 Name of Transferor

Name and Address where notices to transferee                                     Court Claim # (if known): 9-1
should be sent:                                                                  Amount of Claim: $91,000.00
Shellpoint Mortgage Servicing                                                    Date Claim Filed: 02/05/2015
P.O. Box 10826
Greenville, SC 29603-0675
Phone: (800)365-7107
E-mail: mtgbk@shellpointmtg.com
Last Four Digits of Acct #: 2599                                                 Phone: 877-343-5602
                                                                                 Last Four Digits of Acct. #: 3150

Name and Address where transferee payments
should be sent (if different from above):
Shellpoint Mortgage Servicing
P.O. Box 10826
Greenville, SC 29603-0675
Phone: (800)365-7107
E-mail: mtgbk@shellpointmtg.com
Last Four Digits of Acct #: 2599

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By: /s/ Sumit Bode
     AIS Portfolio Services, LP as agent                                         Date 12/13/2018
         Transferee/Transferee’s Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
